COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 ERIC FLORES,                                                       No. 08-17-00143-CR
                                                  §
                               Appellant,                              Appeal from the
                                                  §
 V.                                                                  120th District Court
                                                  §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                  §
                                Appellee.                            (TC# 20110D01621)
                                                  §

                                  MEMORANDUM OPINION

        This appeal is before the Court to determine whether it should be dismissed for lack of

jurisdiction. Finding that the trial court’s order refusing to provide Appellant, Eric Flores, with a

free copy of the appellate record is not an appealable order, we dismiss the appeal for lack of

jurisdiction.

        Flores was convicted of burglary of a building and he appealed that conviction in cause

number 08-16-00025-CR. Because Flores is indigent, he was not required to pay for the appellate

record filed in this Court. On May 18, 2017, we issued our opinion and judgment affirming

Appellant’s conviction. See Eric Flores v. State, No. 08-16-00025-CR, 2017 WL 2180705

(Tex.App.-El Paso May 18, 2017, pet. filed)(not designated for publication). The trial court

entered an order on May 23, 2017 denying Appellant’s request to be provided with a free copy of

the “trial record” to use in post-conviction proceedings.         Appellant filed his petition for
discretionary review in the Court of Criminal Appeals on June 2, 2017. The trial court’s order

refusing to provide Appellant with his own copy of the appellate record is not subject to review by

direct appeal. Accordingly, we dismiss the appeal for lack of jurisdiction. All pending motions

are denied as moot.


July 26, 2017
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-